 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     JOANNE HAYWOOD-AGUILAR,
10                                                          Case No.: 2:19-cv-00681-GMN-NJK
            Plaintiff(s),
11                                                          Order
     v.
12                                                          (Docket No. 26)
13   GENERAL MOTORS FINANCIAL
     COMPANY, INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiff and Defendant Equifax Information Services, LLC’s
17 notice of settlement. Docket No. 26. The parties submit that they have reached an agreement to
18 resolve all claims and anticipate filing dismissal papers within 45 days. Id. at 1.
19         Accordingly, the Court ORDERS the parties to file a stipulation of dismissal no later than
20 August 26, 2019.
21         IT IS SO ORDERED.
22         Dated: July 11, 2019
23                                                              _______________________________
                                                                NANCY J. KOPPE
24                                                              United States Magistrate Judge
25
26
27
28

                                                     1
